Citation Nr: 1046063	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the reduction from 100 to 20 percent in the 
disability evaluation assigned for the Veteran's service-
connected residuals of prostate cancer was proper.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for a psychiatric disability.

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.A.

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2006 and September 2008 rating decisions of the 
above Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified before the undersigned Acting Veterans Law 
Judge in August 2010 at a Travel Board hearing at the above RO; a 
transcript is of record.

The issue of entitlement to TDIU is addressed in the remand 
portion of the decision below, and is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in an 
August 2010 written statement, the Veteran withdrew his appeal of 
the reduction from 100 to 20 percent in the rating assigned for 
the service-connected residuals of prostate cancer.

2.  The Veteran's psychiatric disability is characterized by 
occupational and social impairment with reduced reliability and 
productivity, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to issue of the propriety of the reduction 
of the rating assigned for residuals of prostate cancer have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an initial evaluation of 50 percent, and not 
greater, for a psychiatric disability have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code  9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Reduced Evaluation for Service-Connected Residuals of 
Prostate Cancer

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal that fails to allege specific error of fact or 
law in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal 
may be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2010).

In an August 2010 written statement, the Veteran withdrew his 
appeal.  At the August 2010 hearing before the undersigned, the 
Veteran's representative reiterated that the Veteran wished to 
withdraw the appeal. 

Hence, there remain no allegations of errors of fact or law for 
appellate consideration on this issue.  Thus, the Board does not 
have jurisdiction to review it, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b), (c).



B.  Entitlement to an Evaluation in Excess of 30 Percent for a 
Psychiatric Disability

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and initial disability ratings have been assigned, the typical 
service connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

VA has also obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file, and the 
appellant has not contended otherwise.  Additionally, VA afforded 
the appellant an examination, which the Board finds adequate:   
the examiner reviewed the claims file, elicited a medical history 
from the Veteran, and conducted all appropriate examinations, and 
the examination report contains conclusions with analysis that 
can be weighed against the other evidence of record.  Stefl v. 
Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board 
"must be able to conclude that a medical expert has applied 
valid medical analysis to the significant facts of the particular 
case in order to reach the conclusion submitted in the medical 
opinion.").  Furthermore, the Veteran has not contended that the 
examination was inadequate or that his condition has changed 
(i.e. worsened) since the examination was conducted.  
Accordingly, we find that VA has satisfied its duty to notify and 
assist.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, a 50 
percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships, a 70 percent rating.

The Global Assessment of Functioning (GAF) is a scale which 
reflects the psychological, social, and occupational functioning 
on a hypothetical continuum of mental-health illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).

Reviewing the evidence of record, March 2007 VA treatment records 
indicate that the Veteran's posttraumatic stress disorder (PTSD) 
was "extremely active" and that he had recently begun to take 
Venlafaxine again.  He had very severe hyperarousal and minimal 
tolerance for being around his family.  His anger was close to 
the surface, his moods changed quickly, he would panic and 
startle, and he slept well for two hours and then just napped.  
The Veteran had suicidal ideation without intent or plan but did 
not have homicidal ideation or true hallucinations.  The 
Veteran's affect was tearful, and he was anxious.  He was worried 
about his mood change and anger level.  The treating psychiatrist 
assigned a GAF score of 38.

At treatment later in March 2007, the Veteran's mood and affect 
were described as dysthymic and agitated.  He was casually 
dressed and groomed and cooperative; his speech had a quick rate 
and rhythm, and his thought process and content were logical and 
goal oriented with no bizarre or delusional content.  The Veteran 
denied any suicidal or homicidal ideation, and he was assigned a 
GAF score of 40.

At April 2007 individual treatment, the Veteran reported a 
nightmare the night before that had caused him distress.  His 
vigilance was high, and he had been avoiding people.  The Veteran 
was alert and oriented to time, place and person, and his thought 
process was logical and goal oriented with no bizarre or 
delusional content.  He was assigned a GAF score of 40.  The 
Veteran began to attend group treatment in April 2007.

The Veteran reported at May 2007 treatment that he was starting 
to feel a little better, which included sleeping better and 
feeling more rested, and that he was enjoying the group therapy.  
In June 2007, the Veteran reported at individual therapy that he 
was still anxious, and the therapist noted that the Veteran's 
hyperarousal state fuelled some of his other symptoms.  The 
Veteran was trying to stay busy around the house to avoid 
intrusive thoughts but was having mixed success with this.  At 
July 2007 treatment, the Veteran was positive in the three areas, 
avoidance, arousal and reexperiencing, of a PTSD symptoms scale.

At treatment later in July 2007, the Veteran reported recurrent 
and intrusive distressing memories, recurrent and intrusive 
distressing dreams, acting or feeling as if traumatic events were 
occurring, intense psychological distress from cues of traumatic 
events, and physiological reactions from cues that resembled the 
traumatic events.  He avoided thoughts, feelings, places, and 
people.  In addition, he had markedly diminished interest in 
significant activities, feelings of detachment or estrangement, a 
restricted range of affect, and a sense of a foreshortened 
future.  Persistent symptoms of increased arousal were difficulty 
falling or staying asleep, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  The Veteran felt that his depression had 
lessened, but there were still times when he would get quite 
depressed, which caused him to struggle with hopeless feelings 
and suicidal ideation.  He indicated that his grandchildren were 
important to him, and his affect was anxious but not tearful.

At individual therapy in September 2007, the Veteran reporting 
feeling anxious due to filling out the forms for his VA claim.  
He noted that he had spent a lot of time trying to forget 
incidents which he now had to remember for the claim.  The 
Veteran indicated that his medication regimen was helping him 
sleep better, and he was alert and oriented to time, place and 
person.  He continued to be assigned a GAF score of 40.  At 
medication management treatment the following day, the Veteran 
indicated that his ability to control anger and do more around 
his family had improved.  His depression varied, but he still had 
some motivation to do things.  He continued to have anxiety, 
avoidance, hypervigilance, and startling with noises.  The 
Veteran's affect was anxious but smiling; he was not suicidal; 
his mood was "not too bad;" his speech was goal directed; and 
there was no true psychoses or new side effects.  The 
psychiatrist assigned the Veteran a GAF score of 43.

February 2008 VA treatment notes indicate that the Veteran had 
made good progress on his goals of being able to cope better with 
his PTSD symptoms, improve relationships in his family, and 
remain living independently in the community.  The Veteran's 
diagnosis was dysthymia and PTSD, and his current and past year 
GAF score was 40.  

The Veteran had a VA examination in August 2008.  It was noted 
that he was living with his ex-wife, with whom he reunited in 
2002 after separating in the late 1970s.  The Veteran complained 
of insomnia and waking up feeling unrested.  He reported that he 
would take his 13 year old granddaughter, who he was raising, to 
school and occasionally run errands with his ex-wife.  The 
Veteran watched a lot of television and played golf about every 
other week.  He complained of hyperarousal, reexperiencing of 
traumatic events, avoidant behavior, frequently waking in the 
middle of the night, and having recurring nightmares and 
intrusive daytime worries related to his military experiences.  
The Veteran had a history of temper problems, was moody, startled 
easily to loud noises, and was hypervigilant.  He complained of 
feeling down "all of the time."  The Veteran had suicidal 
thoughts but had not planned anything to harm himself outside of 
one episode in the 1980s.  He had auditory and visual illusions, 
such as seeing shadows in the periphery of his vision.

In a mental status examination, the Veteran was polite, 
cooperative and soft spoken.  Mood was depressed and affect 
restricted.  The Veteran's performance on testing indicated 
difficulty with short-term memory and concentration.  The 
examiner noted that the Veteran's symptoms were continuous with 
no remissions in the past year.  The Veteran was able to maintain 
activities of daily living, including his own personal hygiene.  
Thought process and communication were impaired by difficulties 
with short-term memory and concentration.  Social functioning was 
impaired by his high level of anxiety and avoidance behavior.  
The examiner opined that the Veteran was employable from a 
psychiatric standpoint but would do best in settings with little 
or no contact with the public and loose supervision, due to his 
high level of anxiety and irritability.  The Veteran was 
diagnosed with PTSD, chronic and moderate, depressive order, not 
otherwise specified, and assigned a GAF score of 55.  The 
examiner included a "rating statement" in which the limitations 
he attributed to the Veteran's psychiatric disability were 
identical as those for a 30 percent evaluation.

November 2008 VA treatment notes indicate that the Veteran had 
recurrent and intrusive memories and dreams; avoidance of 
thoughts, feelings, and people; markedly diminished interest in 
significant activities; irritability or outbursts of anger; 
difficulty concentrating; hypervigilance; and exaggerated startle 
response.  The Veteran indicated that his stress level was always 
high, he enjoyed little, and always looked behind him and felt 
that someone was targeting him.  He had stopped taking his 
medication and felt that a trigger was the daily care of his 
grandchildren.   The Veteran was assigned a GAF score of 40.  At 
March 2009 treatment, the Veteran reported that he was still 
anxious, that his hyperarousal fuelled some of his other 
symptoms, that he was awakened by nightmares several times a 
week, and that he tried to avoid intrusive thoughts by staying 
busy around the house.  He was assigned a GAF score of 40.

In an April 2009 statement, the Veteran reported that he would 
forget to complete tasks, that he did not like to socialize or 
attend family functions, and that he felt uncomfortable around 
large crowds.  He indicated that he had a couple of friends that 
he socialized with once a week, but the rest of the time he 
stayed home and worked around the house.  The Veteran reported 
that he had chronic sleep impairment and that he worried about 
losing his temper.

May 2009 VA treatment notes indicate that the Veteran disliked 
going to any setting where he might have to talk with others.  
The Veteran stayed in his basement and said that his depression 
was the same.  He was not hopeless or suicidal, enjoyed his 
grandchildren, and had no psychoses.  The Veteran was assigned a 
GAF score of 45.  It was noted at August 2009 treatment that 
taking care of his grandchildren had led to anger outbursts, 
which in turn led to guilt.  He continued to isolate himself 
socially, and he was assigned a GAF score of 41.  It was noted at 
other August 2009 treatment that the Veteran had not had 
individual therapy for a while and that he had made good 
progress.  However, he continued to want to improve relationships 
with his family, and his GAF score was 40.  

At January 2010 treatment, the Veteran indicated that he was 
doing better with taking care of his grandchildren but still 
disliked going to settings where he might have to talk with 
others.  In March 2010 the Veteran indicated that he had stopped 
berating his 11 year old grandson.  However, he reported that it 
was hard for him to not lash out, and he indicated that he got 
mad at his golf buddies and argued with S.A. all of the time.  
The Veteran indicated at August 2010 treatment that he continued 
to be angry all of the time, even when taking his medication.  He 
was spending more time in the basement and wanted to increase his 
socialization, but it was an effort for him to be around people.  
The Veteran was oriented to time, place and person, and while his 
mood was pleasant, he was always on the verge of anger.  It was 
also noted that he had difficulty with concentration and memory.

In August 2010, treating VA psychiatrist and clinical therapists 
wrote that, due to the severity of the Veteran's PTSD symptoms, 
he was unable to establish or maintain effective or favorable 
relationships with others.  He had reexperiencing symptoms of his 
military experiences from Vietnam, and he avoided people, places 
or events that reminded him of it.  The Veteran isolated himself 
and had emotional numbing symptoms, making it very difficult to 
identify and/or share emotions.  He struggled with arousal 
symptoms such as being easily agitated and experiencing 
unprovoked anger.  The severity of the PTSD symptoms created 
deficiencies in occupation, socialization, family relationships, 
thinking, and mood.  At times the Veteran's speech was illogical, 
obscure or irrelevant, and he had difficulty adapting to 
stressful circumstances.  They wrote that the Veteran was unable 
to work in a loosely supervised work environment due to the 
severity of his PTSD symptoms, and they felt that he met the 
criteria for permanent unemployability.  The Veteran was assigned 
a GAF score of 51.

The Veteran testified at the August 2010 hearing that he isolated 
himself and did not spend a lot of time with his family, although 
he did help raise his granddaughter.  He limited his time at 
family social events and had trouble sleeping.  The Veteran also 
testified that he lost all interest in previous activities, and 
his only hobby was golf.  He further testified that he lives near 
a hospital and the helicopters taking in patients bring back 
memories of Vietnam.  S.A. testified that the Veteran's symptoms 
had gotten progressively worse over the years and that they could 
not share a bedroom because the Veteran was up all night and had 
nightmares.  S.A. also testified that the Veteran had mood swings 
and crying spells, was socially isolated, and did not like to do 
things and that the Veteran would seem fine in a setting such as 
a dinner and then would suddenly be hollering at everyone.

After a review of the newly received evidence, the Board finds 
that that the record supports an evaluation of 50 percent, and no 
greater, for the Veteran's service-connected psychiatric 
disability since January 3, 2007, the date of his claim for 
service connection.  The record shows that the Veteran's 
psychiatric disability has been manifested by the following 
symptoms in the criteria for a 50 percent evaluation: 
disturbances of motivation and mood manifested by nightmares, 
angry outbursts, anxiety, irritability, an exaggerated startle 
response, hypervigilance, and difficulty concentrating.  In 
addition, the Veteran isolates himself and has difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board does not give probative value to the 
"rating statement" from the August 2008 VA examiner's otherwise 
thorough report because it appeared to merely restate the 
criteria for a 30 percent evaluation without applying them to the 
Veteran's symptoms.  See Nieves-Rodriguez, supra.

In finding that the Veteran does not have the symptoms associated 
with a 70 percent evaluation, the Board notes that the record 
includes GAF scores which correspond to findings of serious to 
major impairment.  However, GAF scores must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned  See 38 C.F.R. 
§ 4.126(a).  This is due, in part, because the scores and 
assessments are generally based on the veteran's symptoms that 
particular day, rather than based on any long-term 
symptomatology.   

In this case, the Veteran's symptomatology does not approximate 
the criteria for a rating in excess of 50 percent.  The probative 
evidence of record does not suggest that the Veteran has 
obsessional ritual, panic attacks, inability to function 
independently, impaired speech, violent episodes, a thought 
disorder, or neglect of personal appearance and hygiene, and the 
medical evidence documents that the Veteran is fully oriented.  
Additionally, although the evidence suggests that the Veteran has 
social impairment and occupational stresses, he is still able to 
maintain relationships with his family and some friends.    

The Board acknowledges that the Veteran's treating providers 
wrote in their August 2010 letter that the Veteran's speech is at 
times illogical, obscure, or irrelevant.  However, treatment 
notes throughout the appellate period describe the Veteran's 
speech as normal or having a quick rate or rhythm and the August 
2008 VA examination did not indicate illogical, obscure, or 
irrelevant speech, and in the absence of corroborative findings 
or an explanation of the discrepancy between the findings 
reported in the letter and the treatment records, the Board finds 
the August 2010 letter is not probative evidence of speech 
impairment.  

The Board acknowledges that the August 2010 letter also states 
that the Veteran is unemployable and unable to maintain or 
establish relationship.  In the same letter, however, they 
assigned him a GAF score of 51, which is defined as moderate 
symptoms.  The letter also fails to discuss the August 2008 VA 
examiner's determination that the Veteran was employable from a 
psychiatric standpoint, and the Board finds the VA examiner's 
opinion on the issue of employability to be of greater probative 
value than the August 2010 letter because the examiner explained 
his reasoning more thoroughly, it is more consistent with the 
symptomatic findings of record, and the August 2010 letter 
contained the statement about the Veteran's speech that is not 
consistent with the treatment notes.  See Nieves-Rodriguez, 
supra.   With regard to the finding of inability to maintain or 
establish relationships, the Board notes that the evidence 
clearly shows that the Veteran has struggled to maintain his 
relationships with S. A. and his grandchildren.  The Veteran is 
able to continue his relationships with his family and a group of 
friend, however, and the Board finds that the evidence do not 
suggest an inability to establish and maintain relationships, and 
that the Veteran's difficulty in maintaining and establishing 
relationships does not approximate an inability to maintain or 
establish relationships.   

Finally, the Board acknowledges that the Veteran has reported 
suicidal ideation.  He has consistently indicated that he would 
never follow through on these thoughts, however, and in the 
absence of additional probative evidence suggestive of the 
disability picture contemplated by the higher rating, the Board 
finds that the evidence most nearly approximates the disability 
picture contemplated by the 50 percent rating, but no higher, for 
the entire appellate period.  

The Board has considered whether extraschedular consideration is 
warranted based on the Veteran's report of occupational 
impairment secondary to his PTSD.  See Barringer, 22 Vet. App. at 
242.  In this case, the symptoms of the Veteran's PTSD are 
contemplated by the applicable rating criteria, and the competent 
medical evidence of record shows that the symptoms and their 
effect on functional ability have already been taken into account 
and considered in applying the relevant rating schedule.  
Consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required and referral 
for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. 
at 111.


ORDER

The appeal of the propriety of the reduction of the rating 
assigned for the residuals of prostate cancer is dismissed.

An increased initial evaluation of 50 percent, and no greater, 
for a psychiatric disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.
	(CONTINUED ON NEXT PAGE)
REMAND

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied ,and VA must consider whether the veteran is 
entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Court has held that TDIU is an element of all appeals 
of an initial or increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  

In this case, based on the medical finding of unemployability 
(see August 2010 statement) and the Veteran's implicit request 
for the highest rating possible, the Board finds that the Veteran 
has made a valid claim for TDIU and, as the RO has not yet 
considered whether the Veteran is entitled to TDIU, the issue 
must be remanded for consideration. 

Accordingly, the appeal is REMANED for the following:

1. Provide the Veteran with a letter 
satisfying the duty to notify provisions 
with respect to her claim of entitlement to 
TDIU.  The Veteran should be asked to 
provide all relevant information concerning 
any employment.  

2.  Then adjudicate the issue of whether 
TDIU is warranted.  If TDIU is denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
NANCY SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


